Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment filed on September 2, 2022.
Claims 13-17 are canceled.
Claims 20 and 21 are added.
Claims 1-2, 4-5, 7-11, and 18 are amended.
Claims 1-12 and 18-21 are being examined in this office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 9-10, 12, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US Patent No. 4,953,344) in view of Adams et al. (US Pub. No. 2015/0272009 A1, herein, Adams).
Regarding claim 7, Wallace discloses method (Figs. 4A-4I) of conditioning glass fiber insulation batt and packaging the glass fiber insulation batt for long term storage, the method comprising: 
Feeding (Col. 10, lns 13-15) the glass fiber insulation batt into a baler (10 – Fig. 1) having a compression chamber (55) and a reciprocal plunger (34, 36a); 
densifying the glass fiber insulation batt by engaging the glass fiber insulation batt in the baler with the reciprocating plunger and compressing the glass fiber insulation batt against an end plate (44) forming a part of the compression chamber (Fig. 4E, Col. 10, lns 42-45); 
expelling air or liquid from the glass fiber insulation batt and out the compression chamber in the course of compressing the (Figs. 4E-4G) glass fiber insulation batt; 
continuing to compress the glass fiber insulation batt in the compression chamber (Figs. 4G-4I); 
wherein compressing the glass fiber insulation batt in the compression chamber forms a bale (80) of glass fiber insulation batt; 
discharging the bale of glass fiber insulation batt from the baler into a generally airtight bag or container (37, 41) (Col. 11, lns 48-52); and 
closing the bag or container such that anaerobic conditions are maintained in the bag or container (Col. 11, lns 48-52).
Wallace does not expressly disclose a method of conditioning and packaging freshly chopped biomass feedstock; and the step of continuing to compress the glass fiber insulation batt in the compression chamber until the bulk density of the compressed freshly chopped biomass glass fiber insulation batt equals or exceeds 15 lb/ft3.
Adams teaches a method for conditioning and packaging freshly chopped biomass feedstock (Para [0002]); and continuing to compress the freshly chopped biomass feedstock in the compression chamber until the bulk density of the compressed chopped biomass glass fiber insulation batt equals or exceeds 15 lb/ft3 (Para [007]-[0082]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Wallace so that it is a method for conditioning and packaging freshly chopped biomass feedstock; and continuing to compress the freshly chopped biomass feedstock in the compression chamber until the bulk density of the compressed freshly chopped biomass glass fiber insulation batt equals or exceeds 15 lb/ft3 as taught by Adams, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 9, Wallace in view of Adams teaches the method as recited above, wherein the baler includes an end section projecting from the compression chamber (See Wallace, Fig. 4F below); and wherein discharging the bale of freshly chopped biomass from the baler includes fitting an opening of a bag (Wallace, 37) around a portion of the exterior of the end section and pushing the bale of freshly chopped biomass through the end section into the bag and thereafter closing the opening of the bag (Wallace, Col. 10,lns 46-52).

    PNG
    media_image1.png
    662
    437
    media_image1.png
    Greyscale

Wallace, Fig. 4F

Regarding claim 10, Wallace in view of Adams teaches the method as recited above, including expelling air or liquid from the freshly chopped biomass being compressed through a slotted (See beams 17 in Wallace, Fig. 1) or perforated section of the compression chamber (Wallace, Figs. 4E-4G).

Regarding claim 12, Wallace in view of Adams teaches the method as recited above, wherein the plunger is supported on a moveable support structure (Wallace, 38, 39, 40) that is secured to an upstream end of the baler (Wallace, Col. 8, lns 43-50); and the method includes bodily moving the support structure and the plunger supported thereon toward the discharge end of the baler during the course of discharging the bale from the baler (Wallace, Col. 11, lns 33-42).

Regarding claim 18, Wallace discloses method of conditioning glass fiber insulation batt and packaging the glass fiber insulation batt for long term storage (Figs. 4A-4I), the method comprising: 
stationing a bulkhead (46, 54) at an initial position (Fig. 4E) in a compression chamber (55); 
feeding (Col. 10, lns 13-15) a first batch of glass fiber insulation batt into the compression chamber (Fig. 4E) and compressing the glass fiber insulation batt against the bulkhead with a reciprocating plunger (39, 36a) (Col. 10, lns 39-45, Figs. 4D-4E); 
continuing to compress the glass fiber insulation batt against the bulkhead until the bulk density of the first batch of chopped biomass exceeds a threshold value at which time the compressed batt forms a partial bale (Figs. 4E-4F); 
after forming the first batch of glass fiber insulation batt into a partial bale, moving the bulkhead from the initial position down the compression chamber to a second position (Fig. 4H) downstream from the initial position (Col. 11, lns 43-47); 
stationing the bulkhead in the second position (Fig. 4H); 
feeding a second batch of glass fiber insulation batt into the compression chamber (“sufficient additional batts to form a second portion of the stack” – Col. 11, lns 3-6, Fig. 4H); 
compressing the second batch of glass fiber insulation batt against the partial bale and in the process moving the partial bale and the second batch of glass fiber insulation batt towards the bulkhead stationed in the second position (Col. 11, lns 39-42); 
continuing to compress the second batch of glass fiber insulation batt and the partial bale against the bulkhead in the second position until the combined partial bale and the compressed second batch of glass fiber insulation batt exceeds a threshold bulk density (Col. 11, lns 39-42); 
wherein the second batch of compressed glass fiber insulation batt and the partial bale form a bale (80) of glass fiber insulation batt (Col. 11, lns 53-55); and 
discharging the bale of glass fiber insulation batt from the compression chamber into an airtight container (Col. 11, lns 48-52.
Wallace does not expressly disclose a method of conditioning and packaging freshly chopped biomass feedstock.
Adams teaches a method for conditioning and packaging freshly chopped biomass feedstock (Para [0002]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Wallace so that it is a method for conditioning and packaging freshly chopped biomass feedstock as taught by Adams, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 21, Wallace in view of Adams teaches the method as recited above, including conditioning the freshly chopped biomass by expelling air and  liquid from the freshly chopped biomass and out the compression chamber in the course of densifying the freshly chopped biomass (Wallace, Figs. 4E-4G).

Allowable Subject Matter
Claims 1-6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8, 11, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Page 9-12, filed September 6, 2022, with respect to claims 1-6 and 20 have been fully considered and are persuasive.  The rejection of claims 1-6 and 20 has been withdrawn. 
Applicant's arguments filed September 16, 2022 have been fully considered but they are not persuasive. 
In regards to Applicant’s argument 
“Neither Wallace nor Adams show the discharging of a bale of material from a baler into a generally airtight bag or container. In Wallace, the insulation batts are packaged inside of the chamber and then the packaged product is kicked out the side of the chamber. The compressed insulation batts in Wallace are not discharged from the chamber into any sort of bag or container.”
This is not persuasive for the following reasons:
Examiner interprets the covering disclosed by Wallace to be equivalent to the “generally airtight bag or container” since Wallace discloses that the covering is made of plastic material (Col. 4, ln 31) and plastic is known to be generally airtight. Therefore, the rejection is maintained.

In regards to Applicant’s argument 
“Respectfully, reliance on Leshin to estasblish obviousness is misplaced. The holding and obviousness analysis in Leshin applies to apparatus claims - not method claims. In Leshin, the court addressed claims requiring that a "container-dispenser for cosmetics" be made from molded plastic materials. Before the court was a secondary reference (Anderson) teaching the use of molded plastic in a "similar container". On these facts, the court held "[m]ere selection of known plastics to make a container-dispenser of a type made of plastic prior to the invention, the selection of the plastic being on the basis of suitability for the intended use, would be entirely obvious." 
In contrast, the claims at issue here are method claims. As best as Applicant can determine, Leshin has never been applied by the Federal Circuit or the Patent Trial and Appeal Board to an obviousness analysis in a method or process claim. Here, Wallace is directed to a method of packaging insulation batts. Applicants' claimed invention is a method of conditioning 10 of and packaging freshly chopped biomass. The holding in Leshin is simple. For a claimed plastic container, it is obvious to substitute one known plastic material for the claimed plastic material. Even if Leshin was applicable to method or process claims, it would still not apply in this case. Freshly chopped biomass and insulation batts share nothing in common. For this reason alone, the Patent Office has failed to make out a prima facie case of obviousness and hence all of the claims should be allowable.”
This is not allowable for the following reasons:
Although claims 7, 9-10, 12, 18, and 21 are directed to methods of conditioning freshly chopped biomass and packaging the freshly chopped biomass, Examiner applies the obviousness analysis to the product made by the claimed method and not a method step itself. Examiner also interprets freshly chopped biomass and insulation batts to be analogous art since they share a similar resilient structure that can easily be compressed. Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 8, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731